AO 450 (Rev. 01/09) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       District of South Carolina



                      Terry D. Sexton,
                          Plaintiff
                             v.                                            Civil Action No.      3:18-00909-JMC

    South Carolina Farm Bureau Mutual Insurance
      Company; Southern Farm Bureau Casualty
     Insurance Company; Southern Farm Bureau
              Life Insurance Company,
                     Defendants

                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                    recover from the defendant (name)              the amount of            dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of     %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                             .

O other: the Plaintiff shall take nothing of the Defendants and this action is dismissed.


This action was (check one):
 tried by a jury with Judge                           presiding, and the jury has rendered a verdict.

 tried by Judge                         without a jury and the above decision was reached.

O decided by the Honorable J. Michelle Childs, United States District Judge presiding. The court having accepted the
Report and Recommendations of Magistrate Judge Paige J. Gossett which granted the defendants’ motion for partial
judgment on the pleadings as to plaintiff’s first and second causes of action and granted defendants’ motion to dismiss
the plaintiff’s complaint pursuant to Federal Rules of Civil Procedure 37(b)(2)(A) and 41(b).


Date: April 16, 2019                                                      CLERK OF COURT


                                                                                              s/Angie Snipes
                                                                                    Signature of Clerk or Deputy Clerk
